                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


JUMAR K. JONES,

                     Plaintiff,
                                                     Case No. 16-cv-1687-pp
         v.

KELLI WEST, et al.,

                     Defendants.


    ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                 (DKT. NO. 31) AND DISMISSING CASE


         The plaintiff, who is representing himself, filed this lawsuit under 42

U.S.C. §1983. The court allowed him to proceed on claims that the defendants

violated his First Amendment free exercise rights when they prevented him

from observing Ramadan. Dkt. No. 17. The defendants have filed a motion for

summary judgment. Dkt. No. 31. The court will grant their motion and dismiss

the case.

    I.   RELEVANT FACTS1

         The plaintiff, who has been a practicing Muslim since 1996, was an

inmate at Green Bay Correctional Institution when the incidents alleged in his

complaint occurred. Dkt. No. 33 at ¶¶1, 55. Defendant Kelli West is the

Division of Adult Institution (DAI) religious practices coordinator; defendant

Michelle Haese was the social services director at Green Bay and she



1 Under Civil L.R. 56(b)(4), the court will deem undisputed those proposed facts
to which a party does not respond.


                                           1
supervised defendant Michael Donovan, the chaplain at Green Bay; defendant

Kelly Salinas is a corrections complaint examiner (CCE); defendant Alan

DeGroot is an institution complaint examiner (ICE) at Green Bay; and

defendant Scott Eckstein was the warden at Green Bay. Id. at ¶¶3-8.

      The facts giving rise to the plaintiff’s claims are largely undisputed. In

2016, Ramadan started on June 7 and ended on July 6 with the Eid al-Fitr

feast. Dkt. No. 33 at ¶56; see https://www.timeanddate.com/holidays/us.

During the month of Ramadan, Muslims fast during the daylight hours,

breaking their fast daily sometime after sundown and before sunrise. Dkt. No.

32 at 2.

      Inmates incarcerated at DAI prisons may participate in the Ramadan

fast; they are given meal bags during non-fasting hours (meals to eat after

sundown and before sunrise) which contain a day’s worth of food. Dkt. No. 33

at ¶¶9-11. Under DAI policy 309.61.03, inmates who want to receive bagged

meals during Ramadan must submit an interview/information request to the

chaplain at least sixty days before the first bagged meal. Id. at ¶¶12-13. There

are some exceptions to the sixty-day sign-up deadline. For example, if an

inmate transfers into the institution after the sixty-day deadline or during

Ramadan, that inmate may receive bagged meals upon confirmation that he

was receiving Ramadan meals at his prior institution or had signed up for

meals prior to Ramadan at his prior institution. Id. at ¶13. The institution

assumes that there will be few transferring inmates to accommodate under this

exception. Id. at ¶77. There is no “start date” for asking to be added to the list;

an inmate may ask as early as he wishes (presumably, an inmate could have

asked in May 2019 to be put on the bagged meal list for the 2020 celebration,

scheduled to start Friday, April 24, 2020). Id. at ¶14. At Green Bay, inmates


                                         2
may place their request forms in the internal mailbox in their housing unit or

in the chapel request box in the rotunda; they also may give their request

forms directly to Donovan. Id. at ¶¶17-18. The sixty-day sign-up deadline for

Ramadan and all other multi-day religious observances has been in effect since

2012. Id. at ¶19. The plaintiff timely asked to participate in Ramadan every

year since the policy went into effect. Id. at ¶55.

      The defendants explain that planning for Ramadan each year is “a

considerable undertaking with many moving parts.” Id. at ¶62. Planning for

Ramadan starts about three months in advance. Id. at ¶63. The food services

administrators at institutions throughout Wisconsin submit month-long

Ramadan menus to the dietetic services director for approval. Id. at ¶64. There

are different menus for general fare, Halal, plant-based and dairy-free

Ramadan bags. Id. Other diets also may be needed if there are participants on

low-sodium or low-fat diets or who require a peanut-free or soy-free diet. Id.

      The dietetic services director considers the menus in light of product

availability, ingredients, packaging, serving size and updates to nutrition

standards. Id. at ¶65. If changes to a menu are required, there can be

significant back and forth between the food service administrator and the

dietetic services director. Id. at ¶68.

      After the menus have been approved, the Department of Corrections tries

to give the menus to its vendor up to eight weeks in advance of ordering the

food. Id. at ¶69. It does this to allow the vendors an opportunity to acquire

adequate stock. Id. If a vendor is unable to acquire adequate stock, further

adjustments to the menu may need to be made. Id. Although the DOC can

estimate quantities of food based on prior years’ data, participation each year

varies. Id. at ¶70. From 2011 through 2016, the number of DOC-wide


                                          3
participants ranged from 764 to 933. Id. In the last five years, the number of

participants at Green Bay ranged from 61 to 110. Id. at ¶71.

       Once the menus have been set and the vendor is on notice, the

institutions need to recalculate their purchasing and production number as

precisely as possible for the various Ramadan bags. Id. at ¶72. Serving certain

inmates with Ramadan bags results in changes being made to the quantities

needed for non-Ramadan meals. Id. According to the defendants, the DOC’s

limited food budget does not allow institutions to maintain extra inventory. Id.

at ¶73. But institutions cannot afford to run short on inventory because

security problems may arise if the last inmates served receive different food

items from those previously served. Id. Meeting those competing objectives is

why the institutions strive to determine the precise quantities of food needed.

Id.

       It can take a vendor up to four weeks to fill an institution’s order,

depending on the order quantity and the availability of the products. Id. at ¶74.

The institution must have the food two weeks prior to the start of Ramadan, so

that it can thaw it in accordance with food service standards. Id. at ¶74. The

institution then prepares the food three to four days before it is served. Id. at

¶75.

       According to the defendants, there are generally no extra Ramadan meals

available on any given day. Id. at ¶76. To accommodate an inmate not on the

bagged-meal list, the kitchen staff would have to use food intended for other

purposes or would have to purchase extra food to ensure food is on hand, but

the food budget does not allow for such purchases. Id. As a result, staff do not

add inmates to the Ramadan list after the sign-up deadline passes unless the




                                         4
inmate satisfies one of the narrow exceptions stated in the policy (which are

not relevant to the plaintiff’s claims). Id. at ¶13, 77.

      While the sign-up deadline has been in place at all institutions since

2012, prior to 2016, each institution was free to determine how to notify

inmates of sign-up deadline. Id. at ¶21. According to the defendants, the DAI

reviewed the varying institution practices for providing religious notices and

identified several concerns with having different approaches at different

institutions. Id. at ¶¶22-28. For example, an inmate who received notices a

certain way at one institution might expect the same kind of notice upon

transfer to another institution, despite differences in institution practices. Id.

at ¶23. Some facilities were selectively publicizing only certain religious

accommodations via television, perhaps giving rise to a perception of preference

for some faiths over others. Id. at ¶28. Accordingly, in 2016, the DAI created a

policy requiring prisons to post a DAI memo containing all the dates and

deadlines for the upcoming year’s temporary, multi-day religious fasting and

dietary observations. Id. at ¶31. The policy required that the memo be posted

in the chapel. Id. The policy allowed the prisons to post the memo elsewhere,

but they were not required to post it any other place. Id. at ¶¶31, 36. According

to the defendants, any notices that institutions posted in places other than the

chapel were a courtesy to the inmates. Id. at ¶32.

      Prior to 2016, Green Bay had posted reminders about the Ramadan sign-

up deadline on institution television. Id. at ¶38. After surveying the practices of

other maximum-security prisons, wanting to be fair to inmates who didn’t have

televisions, and considering the DAI’s warning that all faith groups needed to

receive the same notices, Green Bay decided to stop posting religious notices

on institution television. Id. at ¶¶39-41. Haese and Eckstein made this decision


                                          5
on the advice of West. Id. at ¶42. Donovan, DeGroot and Salinas were not

involved in the decision. Id.

      According to the defendants, the DAI deadlines memo for 2016 was

released on December 2, 2015. Id. at ¶45. It listed the sign-up deadlines for

Lent, Baha’I, Passover, Ramadan, Tisha B’Av and Yom Kippur. Id. at ¶46. At

some point, no later than February 5, 2016 (about four months before

Ramadan started), Green Bay posted the memo in the chapel, the library and

on the restricted housing unit carts. Id. at ¶47. Islamic inmates were offered a

weekly service and a weekly study group in the chapel, id. at ¶49, and were

told of the 2016 Ramadan sign-up deadline during the group services, id. at

¶50. Inmates also could ask the chaplain or staff about the dates of religious

observances, could ask each other or could ask family members. Id. at ¶¶51-

52.

      The plaintiff was aware that a sign-up deadline existed; he had signed up

to receive bagged meals during Ramadan every year since the deadline had

been put in place. Id. at ¶55; Dkt. No. 50 at ¶¶9-11. The plaintiff explains,

however, that because the start of Ramadan changes every year according to

the sighting of the new moon, he had relied on posted notices to determine the

start of Ramadan, and by extension, the deadline by which he had to sign up to

receive bagged meals.2 Dkt. No. 50 at ¶¶6-8, 44. The plaintiff explains that

prior to the 2016 policy taking effect, Green Bay had posted religious notices

on institution television, which informed viewers who wished to participate in

Ramadan to send a request to Donovan for bagged meals. Id. at ¶10. As

previously noted, starting in 2016, religious notices were no longer played on

2The plaintiff’s reliance on notices is understandable. In 2012, Ramadan
began on July 20; in 2013, it began on July 9; in 2014, it began on June 29;
and in 2015, it began on June 18. https://www.timeanddate.com/holidays.
                                        6
institution television. The plaintiff asserts that according to the handbook,

notices of changes in policy and procedure should be provided on institution

television. Dkt. No. 50 at ¶39.

      On April 4, 2016, three days before the April 7, 2016 sign-up deadline,

the plaintiff was talking with an inmate named Ouati Ali about whether Ali had

used the correct form asking to attend the Eid al-Fitr meal. Dkt. No. 33 at

¶¶53-43; Dkt. No. 50 at ¶20. In a lawsuit Ali filed in 2016, the plaintiff

submitted a declaration, stating that on April 4, 2016, Ali had showed the

plaintiff form correspondence between Ali and Donovan, and that while the

form was “dated April 4, 2016,” it did not include a response “to Ali’s request to

be placed on the list for Ramadan.” Dkt. No. 42-1 at ¶6.

      The plaintiff explains that about a week later, on April 11, 2016, Ali told

the plaintiff that Ali’s cellmate had received a letter from Donovan confirming

that the cellmate’s name had been placed on the Ramadan list. Dkt. No. 50 at

¶21. The plaintiff says that Ali “thought it was strange” that although Ali had

been in communication with Donovan, Donovan hadn’t responded to Ali’s

request to be added to the list. Id. The plaintiff says this caused him to start “to

ask around” about whether anyone else had seen a sign-up deadline. Id. at

¶22. Later that day, another inmate told the plaintiff that Donovan had posted

the deadline in the chapel on March 25, 2016, and that the inmate (who

worked in the library) would check to see if it had been posted in the library.

Id. That same day, the plaintiff sent an information request to Donovan, which

stated: “You haven’t post[ed] the Ramadan Sign-Up Deadline yet. You just sent

a guy confirmation of his placement on the list, what[’s] going on, there’s no

post on Channel 8[;] can we sign up now or what?” Dkt. No. 50-1 at 39.




                                         7
      A few days later, on April 14, 2016, Ali showed the plaintiff Ali’s

interview/information request to Donovan, in which Donovan indicated that

the sign-up deadline was April 7. Dkt. No. 50 at ¶24. The plaintiff sent another

interview/information request to Donovan expressing his frustration. Dkt. No.

50 at ¶25. Donovan confirmed that the sign-up deadline was April 7, 2016. Id.

Donovan also told the plaintiff and two other inmates that he had been told to

post notification only in the chapel and the library. Id. at ¶26. The next day, on

April 15, 2016, Haese responded to the plaintiff’s letter; she told him about the

changes in the posting policy. Id. at ¶28. She also refused to add his name to

the list because he had missed the deadline. Id.

      A few days after that, on April 19, 2016, the plaintiff sent Eckstein a

letter telling him that Donovan and Haese were refusing to add him to the list

to receive bagged meals. Id. at ¶29. The plaintiff and two other inmates spoke

to Eckstein about this issue a few days later, on April 22, 2016. Id. at ¶30.

Eckstein said he would look into it. Id.

      On April 24, 2016, the plaintiff filed an inmate complaint stating that he

had been unaware of the sign-up deadline and that he wanted to be added to

the Ramadan list. Id. at ¶32. The next day, the plaintiff spoke with Haese and

informed her that he had filed an inmate complaint; he asked her if he could

write to her supervisor. Id. at ¶33. Haese said that her supervisor already knew

about her decision to deny his request to be added to the list. Id. She told the

plaintiff he could fast on his own. Id.

      On May 10, 2016, DeGroot denied the plaintiff’s inmate complaint, and

the next day, Eckstein denied the plaintiff’s request. Id. at ¶¶34-35. The

plaintiff appealed DeGroot’s denial a few days later; Salinas denied the

plaintiff’s appeal on July 14, 2016. Id. at ¶38.


                                           8
      The plaintiff explains that he tried to observe the fast by supplementing

with food he purchased at the commissary, but due to his lack of funds, he

was unable to sustain his fast for the entire month. Id. at ¶40. The plaintiff

explains that he missed twelve fast days because he ran out of food. Id. The

defendants note that during Ramadan and shortly before it, the plaintiff bought

a lot of food at the commissary, which he could have eaten at night after

fasting during the day. Dkt. No. 33 at ¶61; Dkt. No. 34-2.

II.   DISCUSSION

      A.      Summary Judgment Standard

      “The court shall grant summary judgment if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986); Celotex Corp. v. Catrett, 477 U.S. 317,

324 (1986); Ames v. Home Depot U.S.A., Inc., 629 F.3d 665, 668 (7th Cir.

2011). “Material facts” are those under the applicable substantive law that

“might affect the outcome of the suit.” Anderson, 477 U.S. at 248. A dispute

over a “material fact” is “genuine” if “the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Id.

      A party asserting that a fact cannot be disputed or is genuinely disputed

must support the assertion by:

           (A) citing to particular parts of materials in the record,
           including depositions, documents, electronically stored
           information, affidavits or declarations, stipulations (including
           those made for purposes of the motion only), admissions,
           interrogatory answers, or other materials; or

           (B) showing that the materials cited do not establish the
           absence or presence of a genuine dispute, or that an adverse
           party cannot produce admissible evidence to support the fact.



                                          9
Fed. R. Civ. P. 56(c)(1). “An affidavit or declaration used to support or oppose a

motion must be made on personal knowledge, set out facts that would be

admissible in evidence, and show that the affiant or declarant is competent to

testify on the matters stated.” Fed. R. Civ. P. 56(c)(4).

      B.     First Amendment Law

      Under the “free exercise” clause of First Amendment, individuals have

the right to freely exercise their religion. Cutter v. Wilkinson, 544 U.S. 709, 719

(2005). Prison officials are prohibited from “intentionally and substantially”

preventing an inmate from practicing his or her religion. Garner v. Muenchow,

715 F. App’x 533, 537 (7th Cir. 2017). “When a prison regulation impinges on

inmates’ constitutional rights, the regulation is valid if it is reasonably related

to legitimate penological interests.” Kaufman v. McCaughtry, 419 F.3d 678,

682-83 (7th Cir. 2005) (citations omitted).

      When evaluating a free-exercise claim, a court first must consider

whether an inmate’s right to practice his religion was burdened in a significant

way. Id. at 683. If so, it then must consider (1) whether the prison’s regulation

was rationally connected to a legitimate governmental purpose; (2) whether the

inmate “had an alternative means to vindicate his free exercise rights;” (3) the

effect that accommodating an inmate’s rights would have on the guards and

other inmates; and (4) whether there are alternatives to the regulation. Tarpley

v. Allen Cty., Ind., 312 F.3d 895, 898 (7th Cir. 2002).

      The “establishment clause” of the First Amendment “sets forth a

principle of government neutrality.” Milwaukee Cty. Sheriffs’ Ass’n v. Clarke,

588 F.3d 423, 527 (7th Cir. 2009). “It prohibits the government from promoting

‘a point of view in religious matters’ or otherwise taking sides between ‘religion

and religion or religion and nonreligion.’” Id. (quoting McCreary Cty. v. ACLU,


                                         10
545 U.S. 844, 860 (2005)). Under the test articulated by the Supreme Court in

Lemon v. Kurtzman, 403 U.S. 602 (1971), “government action violates the

Establishment Clause if it has any of the following characteristics: (1) a non-

secular purpose; (2) the principal or primary effect of advancing or inhibiting

religion; or (3) fostering and excessive government entanglement with religion.”

Id. (citing Lemon, 403 U.S. at 612). See also, Kaufman, 419 F.3d at 684

(citations omitted).

      C.     The Court’s Analysis

      The plaintiff is proceeding on three claims: 1) that the defendants

violated the First Amendment when they stopped posting religious notices on

institution television, 2) that they violated the First Amendment when they did

not inform inmates that religious notices no longer would be posted on

institution television, and 3) that they violated the First Amendment when they

refused to add the plaintiff to the bagged-meal list even though he explained

that he did not know about the deadline and he had missed the deadline by

only one week.

             1.    The Decision to Stop Posting Religious Notices on Institution
                   Television

      The defendants are entitled to summary judgment on the plaintiff’s claim

that their decision to stop posting religious accommodation notices on

institution television violated the Free Exercise or Establishment clauses of the

First Amendment, because no reasonable jury could conclude that their

decision substantially burdened the plaintiff’s right to practice his religion or

somehow advanced or hindered a religion or created excessive entanglement

with a particular religion.

      As to the plaintiff’s claim that terminating television notices violated his

right to freely exercise his faith, the plaintiff has not established the first prong
                                         11
of a free exercise claim: that the termination of television notices substantially

burdened the exercise of his faith. The defendants have provided evidence that

notice of the bagged meal sign-up deadline was posted in the chapel, the

library, the restricted housing unit library and the restricted housing unit

carts. Dkt. No. 36-2 at 1. They have provided evidence that the notice would

have been posted no later than February 5, 20163, two months before the sign-

up deadline, and that the posting of the sign-up deadline would have been

discussed during weekly services. The plaintiff asserts that his library time was

restricted to Monday nights, dkt. no. 50 at ¶19, but even if the plaintiff went to

the library only one night a week, that would have given him up to eight

opportunities to see the notice in the library alone.4 If he attended weekly

services or study in the chapel, he had similar opportunities to see the notice

there.5

      Notices were not the only way the plaintiff could have found out about

the deadline. Donovan was a source of that information. It is true that the

Seventh Circuit rejected an argument that an inmate should have anticipated

Ramadan in time to contact the chaplain in Conyers v. Abitz, 416 F.3d 580,

585 (7th Cir. 2005)—a case the plaintiff cites. But in Conyers, the plaintiff had


3While the plaintiff asserts that another inmate told him that that inmate saw
Donovan posting the notice in chapel on March 25, 2016, the plaintiff provided
no evidence supporting that assertion.

4In his amended complaint, the plaintiff says that he told Eckstein inmates
could access the library only with a pass, that passes were issued only once a
week and that he had “missed weeks of library time by missed placed passes.”
Dkt. No. 11 at ¶18.

5 In his amended complaint, the plaintiff says he told Eckstein that he didn’t
attend services “because of the constant gang activity and arguing of minor
things, and that he did not want to be part of any negative spirit.” Dkt. No. 11
at ¶18.
                                        12
not had access to any notice of the deadline for signing up for bagged meals,

because he was in segregation and the institution did not provide notice to

inmates in segregation. Id. at 583. Here, the plaintiff knew there was a deadline

for signing up for bagged meals (he’d signed up in every prior year since 2012),

and he has provided no evidence that he didn’t have access to the library and

the chapel, where the notices were posted.

       Other inmates also were a source of information about the deadlines. The

plaintiff himself has submitted evidence in Ouatri Ali’s case indicating that the

plaintiff had reason to know on April 4, 2016 that Ali had asked to be added to

the Ramadan list, and hadn’t received a response. The plaintiff could have

asked Ali or Donovan about the deadline at that time—still a few days before

the expiration of the deadline.

       It appears that the institution television channel was the plaintiff’s

customary and preferred method of receiving notice of the bagged meal

deadline. He cites no authority, and the court cannot find any, for the

proposition that the institution must provide notice of the deadline by

television. The issue is whether the change in the manner of providing notice—

particularly, the termination of one type of notice—substantially burdened the

plaintiff’s religious exercise. As the defendants note, changing the method of

providing notice to inmates about religious accommodations does not affect the

accommodation itself. Dkt. No. 32 at 28. Inmates may participate in the

accommodation regardless of how they learn about it. The defendants did not

prohibit the plaintiff from celebrating Ramadan. They provided notice about

how to do so, even if it wasn’t the notice the plaintiff was used to. They

accommodated inmates who observed the notice and timely asked to be added

to the list (like Ali’s cellmate).


                                         13
      While it is not the basis for the court’s decision, the court notes that

there is circumstantial evidence showing that, prior to the deadline, the

plaintiff had reason to suspect that the deadline might be looming. The plaintiff

had participated in the Ramadan fast in previous years and had added his

name to the bagged-meal list in those years. He knew the bagged-meal list

existed, and he knew the process for adding his name to the list. He knew that

the start date for Ramadan changed each year. The affidavit the plaintiff

submitted in Ali’s case indicates that he knew as of April 4—three days before

the deadline—that Ali had asked to be placed on the list.6 Yet the plaintiff did

not ask Ali about the deadline, or ask Donovan or other prison staff or other

inmates.

      No reasonable jury could conclude that the termination of the television

notices substantially burdened the plaintiff’s free exercise of his right to

practice his faith. Even if the plaintiff could prove that terminating the

television notices constituted a substantial burden, he could not prove the

other elements of a free exercise claim. The defendants have provided evidence

that the decision to terminate television notices was rationally connected to a

legitimate governmental purpose—the effort to provide the same kind of notice

to all inmates of all faiths, regardless of whether they had televisions. As the

court already has discussed, the plaintiff had alternate means to vindicate his

free exercise rights—he had access to the library and the chapel, where notices

were posted, and he could have talked to Donovan or to other inmates. Finally,


6 The plaintiff insists that this declaration does not demonstrate that he knew
of the sign-up deadline. Dkt. No. 50 at ¶44. He doesn’t acknowledge that the
language of the declaration—indicating that the document he reviewed with Ali
on the fourth of April did not include a response to Ali’s request to be placed on
the Ramadan list—indicates that at the very least, his conversation with Ali
should have prompted him to ask someone about the deadline.
                                        14
while there was an alternative to terminating the television notices—continuing

them—that alternative was not necessary, given that other forms of notice were

available to allow the plaintiff and others to vindicate their free exercise rights.

The defendants are entitled to summary judgment on the plaintiff’s claim that

terminating the television notices violated his right to freely exercise his

religion.

      Nor could any reasonable jury conclude that the defendants’ decision to

stop broadcasting religious accommodation notices on institutional television

violated the Establishment Clause of the First Amendment. The plaintiff has

provided no proof that the decision to stop broadcasting the notices via

television did not have a secular purpose, and the defendants have identified

several secular purposes, including a desire to avoid the appearance of favoring

one faith over another (a preference the Establishment Clause prohibits), or

favoring inmates who had televisions over those who did not. Not broadcasting

the notices via television neither advanced nor inhibited religion, nor did it

foster excessive entanglement with religion.

      The court will grant judgment in favor of the defendants on the plaintiff’s

first claim.

               2.   The Failure to Notify Inmates that the Institution Would Not
                    Post Religious Notifications on Institution Television

      If no reasonable jury could conclude that the decision to stop posting

religious accommodation notices on institution television substantially

burdened the plaintiff’s ability to practice his religion because that information

was available from other sources, it follows that no reasonable jury could

conclude that failing to notify the plaintiff of the termination of notice via

television substantially burdened his ability to practice his religion. The

defendants’ failure to notify inmates that the notices would not be broadcast
                                         15
via television did not prevent inmates from seeing the notices in the chapel or

the library, hearing the deadline discussed at weekly services, or asking the

chaplain or fellow inmates about the deadline.

      The plaintiff’s argument that the handbook requires staff to post all

changes in policy on institutional television does not change the court’s

analysis. Policy violations, in and of themselves, are not constitutional

violations actionable under §1983. See, e.g., Earl v. Karl, 751 Fed. App’x 535,

537 (7th Cir. 2018); Estate of Simpson v. Gorbett, 863 F.3d 740, 746 (7th Cir.

2017).

      The defendants are entitled to summary judgment on the plaintiff’s claim

that their failure to notify him that they would no longer publicize religious

accommodations via television violated his constitutional rights.

             3.     The Failure to Add the Plaintiff’s Name to the List When He
                    Said He Was Not Aware of the Deadline and Missed It by
                    Only a Few Days

      The plaintiff argues that the defendants’ strict adherence to the sign-up

deadline and refusal to put his name on the bagged meal list shortly after the

deadline expired caused him to miss twelve days of the fast, particularly given

his lack of funds to buy meals for himself. Dkt. No. 50 at ¶40. The Seventh

Circuit has “repeatedly held that forcing an inmate to choose between daily

nutrition and religious practice is a substantial burden.” Thompson v. Holm,

809 F.3d 376, 380 (7th Cir. 2016) (citations omitted). A reasonable jury could

conclude that the defendants’ decision to strictly enforce the sign-up deadline

for an inmate who missed that deadline by only a few days and who didn’t have

the funds to buy thirty days’ worth of meals substantially burdened the

plaintiff’s ability to practice his religion.



                                           16
      Given that, the court must consider (1) whether the defendants’ refusal

to add the plaintiff’s name to the list was rationally connected to a legitimate

governmental purpose; (2) whether the plaintiff had a different way of

practicing his religion; (3) the effect that accommodating inmates by adding

them to the list after the deadline would have on the guards and other inmates;

and (4) whether there were alternatives to strict enforcement of the sign-up

deadline.

      As to the first factor—whether the refusal to add the plaintiff to the list

was rationally related to a legitimate governmental purpose—the evidence

shows that DOC institutions impose a sign-up deadline to allow food services

sufficient time to plan different menus, fine-tune food selections, place vendors

on notice so they can acquire stock, and adequately prepare the meals. The

defendants explain that the DOC food budget is tight, so they do not have the

luxury of ordering extra food. Conversely, they cannot run the risk of having

inadequate amounts of food because it could create a security risk if inmates

are served different food items. Presented with this explanation, other judges

have concluded that the sign-up deadline is rationally related to a legitimate

government purpose. See, e.g., Dangerfield v. Ewing, No. 18-cv-737, 2020 WL

94758, at *5 (W.D. Wis. Jan. 8, 2020); Ajala v. West, No. 13-CV-184, 2014 WL

6893722, at *1-2 (W.D. Wis. Dec. 5, 2014). This court agrees.

      The plaintiff doesn’t challenge the validity of or the justification for the

sixty-day deadline, though. He challenges the defendant’s refusal to add his

name to the list when he asked them to do so. The sign-up deadline was April

7, 2016. The plaintiff asked to be added to the list on April 11, 2016—only four

days later. The plaintiff asserts that the staff—Donovan, in particular—had

made exceptions to the policy before. He implies that if he’d been added to the


                                         17
list on April 11, when he first asked, the staff would have known about his

request well in advance of Ramadan. He contends that all the institution

needed to do was to save his regular food tray for after sundown. The

defendants themselves concede that there was an exception to the sixty-day

requirement for inmates who transferred into the institution less than sixty

days before Ramadan or during Ramadan, assuming they’d been signed up for

bagged meals at their prior institution.

      The defendants respond that it isn’t as simple as saving a regular meal

tray. They explain:

      [Saving a tray] would not be feasible due to the timing of Ramadan,
      the number of inmates participating, staffing in the middle of the
      night, and the physical makeup of the prison. The prison lacks the
      proper amount of cooler space to hold the trays for the 6 to 18 hours
      which would be needed. The prison also has no way to reheat the
      trays in the middle of the night to account for food safety concerns.
      (Supp. Decl. Books ¶¶ 4-6.) Given these logistics, the only way to
      provide meals for Ramadan at GBCI is to provide meals which can
      be stored efficiently in a cooler on each unit and served cold without
      needing to be reheated. This procedure requires advanced notice so
      that Food Services can order the right amount of food to use in the
      meal bags. (DPFOF ¶¶ 62-78).

Dkt. No. 51 at 5.

      The defendants have demonstrated that their practice of strictly adhering

to the sixty-day rule relates to a legitimate government purpose. The institution

plans precisely for Ramadan, and orders carefully to ensure that it has the

necessary food that can be stored in the appropriate way. It builds in a slight

contingency for the small number of Muslim inmates who may transfer into the

facility in the sixty-day period before and during Ramadan. But if it were to

make an exception for inmates who didn’t pay attention to the posted notices

and didn’t meet the sign-up deadline, the exception could swallow the rule. The

plaintiff’s implication that he’s just one inmate, and that it isn’t that big a deal,

                                         18
is belied by his own assertions that other inmates failed to sign up by the sixty-

day deadline. Even if the institution had one extra bagged meal on hand, or

two, it has presented evidence that it doesn’t have five, or ten, or fifteen, and

that it can’t afford to have that many. Where would it draw the line on late

sign-ups? Would the institution allow an inmate who missed the deadline by

two days to sign up, but refuse an inmate who missed it by four days? The

deadline would be of little use if it were not . . . well, a deadline.

      The plaintiff asserts that the defendants throw away food. If true, that

fact does not show that the defendants could just save that food and use it for

Muslim inmates who failed to meet the bagged meal sign-up deadline. Some of

the food may not keep without refrigeration and might not be safe for an

inmate to eat if given to the inmate after sundown for eating before sunrise.

Some of the food may be contaminated. Some of it may not be Halal or may not

be suitable for Muslim inmates with food allergies. Budget and food safety

constitute legitimate government purposes.

      As to whether the plaintiff had another way of exercising his rights, the

defendants assert that the plaintiff was free to observe the fast by purchasing

food from the commissary, including meats, beans, tortillas, rice, nuts, etc.

Dkt. No. 33 at ¶¶59-60. This argument is not persuasive. The fact that food is

available for purchase does not mean that a prisoner has the resources to

purchase it; the plaintiff asserts that he was not able to purchase enough food

to allow him to maintain his fast for the entire month. Dkt. No. 50 at ¶¶40-41.

This factor would weigh in favor of the plaintiff’s free exercise argument.

      Third, the court considers the effect that accommodating the plaintiff’s

request to be added to the bagged-meal list after the deadline would have on

guards and other inmates. This factor weighs in favor of the defendants. As


                                          19
they explain, making an exception to the deadline for an inmate who asserts

that he didn’t know about the deadline (and, in this case, argues that he didn’t

know about it because he expected a certain type of notice) would render the

deadline meaningless. It also would thwart the institution’s ability to precisely

plan the amount of food needed. According to the defendants, there are rarely

extra Ramadan meals available on any given day, so kitchen staff would have

to use food designated for other purposes, which would lead to food shortages

elsewhere. Again, although the plaintiff asserts that when he worked in the

kitchen, staff would frequently throw away food that was not eaten by the

inmates, dkt. no. 50 at ¶54, serving leftovers from other meals could carry

health risks, and the plaintiff’s assertion does not address the defendants’

explanation that serving different meals to different inmates could create

security risks.

       Finally, the plaintiff has not suggested, or provided evidence of, any

reasonable alternative to excluding inmates who do not timely sign up for

bagged meals.

      The weight of the evidence indicates that no reasonable jury could find

that the defendants’ failure to add the plaintiff’s name to the list after the

deadline violated his free exercise rights. Even if there were a genuine dispute

as to an issue of material fact on this question, however, the court still would

be required to grant judgment in favor of the defendants, because they are

entitled to qualified immunity.

             4.    The Defendants are Entitled to Qualified Immunity

      The defendants argue that even if they did violate the plaintiff’s First

Amendment rights, they are entitled to qualified immunity. Dkt. No. 32 at 22-

26. The plaintiff responds that the defendants are not entitled to qualified


                                         20
immunity for all the reasons he provided in support of his claims. Dkt. No. 48

at 14-15.

           A public official defendant is entitled to qualified immunity
      unless two disqualifying criteria are met. First, the evidence
      construed in the light most favorable to the plaintiff must support a
      finding that the defendant violated the plaintiff’s constitutional
      right. Second, that right must have been clearly established at the
      time of the violation. Stainback v. Dixon, 569 F.3d 767, 770 (7th Cir.
      2009). Courts may “exercise their sound discretion in deciding
      which of the two prongs of the qualified immunity analysis should
      be addressed first in light of the circumstances in the particular case
      at hand.” Pearson v. Callahan, 555 U.S. 223, 236 . . . (2009). “A
      clearly established right is one that is ‘sufficiently clear that every
      reasonable official would have understood what he is doing
      violations that right.’” Mullenix [v. Luna, ___ U.S. ___, 136 S. Ct. 305,
      308 . . . (2015)] (emphasis added).

Day v. Wooten, 947 F.3d 453, 460 (7th Cir. 2020).

      The defendants all are public officials. The court already has concluded

that the evidence does not support a finding that stopping the televised notices

of religious accommodations, failing to notify inmates that they were

terminating the televised notices and not adding the plaintiff to the Ramadan

bagged meals list violated the plaintiff’s First Amendment rights. Nor did the

plaintiff have a “clearly established” right to receive television notices, to receive

notice of the termination of such notices or to have his name added to the

Ramadan list at the time of the alleged violations.

      In Riley v. Ewing, 777 F. App’x 159, 161 (7th Cir. 2019), the plaintiff

challenged the district court’s conclusion that in denying him bagged meals,

the institution chaplain had not violated a clearly established right. The

plaintiff argued that in its decision in Conyers, the Seventh Circuit “clearly

established that inmates who did not receive notice of the sign-up deadline for

Ramadan meals and submitted an untimely request are nevertheless entitled to



                                         21
the special religious diet.” Riley, 777 F. App’x at 161. The Seventh Circuit

rejected the plaintiff’s argument, holding that

           Conyers does not clearly establish that [the chaplain] violated
      [the plaintiff’s] free-exercise rights. Unlike the plaintiff in Conyers,
      [the plaintiff] knew that there was a deadline to sign up for Ramadan
      meals. . . . He could have asked about the deadline earlier, and
      Conyers does not establish that the chaplain was obligated to notify
      him when Ramadan was approaching. And unlike the defendants in
      Conyers, [the chaplain] presented evidence that the logistical
      challenges associated with ordering, receiving, and preparing
      enough Ramadan meals justified limiting the exceptions to those
      who entered the prison after the sign-up deadline. Moreover,
      Conyers does not suggest that [the chaplain] would be liable for
      declining to accommodate [the plaintiff] after he failed to adhere to
      the sign-up policy.

Id. at 161-162.

      So the defendants had no reason to be aware of a clearly-established

right for inmates who claimed to be unaware of the deadline for signing up but

missed it to nonetheless receive bagged meals, because there is no such

clearly-established right. Nor has the court identified any authority clearly

establishing a right for an inmate to receive notice of the sign-up deadline in a

particular way, or any authority clearly establishing a right for an inmate to be

notified if the institution decides to change the method of notice.

      Because the court finds that there is no established law that would have

enabled the defendants to conclude that their actions were violating the

plaintiff’s First Amendment rights, they are entitled to qualified immunity.

            5.     Other Issues

      There are other reasons for the court to grant judgment in favor of

specific defendants, or on specific allegations.

      In its order screening the second amended complaint, the court did not

allow the plaintiff to proceed on a free-exercise claim against Donovan, because


                                        22
he did not allege sufficient facts to show that Donovan had the authority to add

the plaintiff to bagged meal list or to require anyone else to do so. Dkt. No. 17

at 8.

        To prove a defendant liable under §1983, the plaintiff must prove that

the individual was personally involved in the constitutional violation the

plaintiff claims to have suffered. Colbert v. City of Chi., 851 F.3d 649, 657 (7th

Cir. 2017). Neither Donovan, Salinas nor DeGroot played any role in deciding

to terminate the television notices, and the plaintiff presented no evidence

regarding who was responsible for deciding whether to notify inmates about the

termination of the television notices.7 There is no evidence that West, Salinas

or DeGroot played any role in refusing to put the plaintiff on the bagged meals

list.

        The plaintiff filed a grievance about the fact that he wasn’t being allowed

to participate in the Ramadan fast, which complaint examiner DeGroot

reviewed; the plaintiff says that DeGroot responded to him by reviewing his

grievance, explaining why the plaintiff wasn’t being allowed bagged meals and

dismissing the grievance. Dkt. No. 11 at ¶19. The plaintiff appealed; Salinas

reviewed the appeal, explained why the plaintiff was not being allowed bagged

meals and recommended that the appeal be dismissed. Id. at ¶21.

        The plaintiff did not allege that the two complaint examiners ignored his

grievances. Rather, he alleges that they “responded differently than he wished.”

Smego v. Hankins, 681 F. App’x 506, 508 (7th Cir. 2017). The plaintiff has not

accused these defendants of “refusing to do [their] job[s] and of leaving the

prisoners to face risks that could be averted by faithful implementation of the

7In the amended complaint, the plaintiff indicated that Donovan told him that
he had been directed “by management” to post the notice of the sign-up
deadline only in the chapel and the library. Dkt. No. 11 at ¶13.
                                         23
grievance machinery. He contends, instead, that [the examiners] should be

held liable because [they] carried out [their] job[s] exactly as [they] were

supposed to do.” Burks v. Raemisch, 555 F.3d 592, 595 (7th Cir. 2009). A

complaint examiner is not liable under §1983 simply for denying an inmate’s

grievance, or for declining to agree with an inmate.

       The second amended complaint did not allege that the defendants

violated the Religious Land Use and Institutionalized Persons Act, 42 U.S.C.

§§2000cc, et seq. Dkt. No. 11. In his brief opposing summary judgment, the

plaintiff stated, for the first time, that the defendants violated his rights under

“RLUIPA.” Dkt. No. 48 at 9. Because the plaintiff did not raise an RLUIPA claim

in his second amended complaint, he cannot raise such a claim for the first

time in responding to a summary judgment motion. Nor did he cite any case

law analyzing RLUIPA or make any arguments about why he believed the

plaintiff’s violated it.

       The court allowed the plaintiff to proceed on failure-to-intervene claims

against Eckstein, West, DeGroot and Salinas, because he alleged in his

complaint that all of them knew Haese had refused to add him to the sign-up

list and did nothing. Dkt. No. 17 at 7-8. The court has concluded that neither

Haese nor the other defendants violated the plaintiff’s rights by refusing to add

him to the list, and that they are entitled to qualified immunity. The court also

notes, however, that the plaintiff has presented no evidence that DeGroot or

Salinas, as complaint examiners, had the authority to add him to the bagged

lunch list.

III.   CONCLUSION

       The court GRANTS the defendants’ motion for summary judgment. Dkt.

No. 31.


                                         24
      The court DISMISSES the case and will enter judgment accordingly.

      This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within 30 days of the entry of judgment.

See Federal Rule of Appellate Procedure 3, 4. This court may extend this

deadline if a party timely requests an extension and shows good cause or

excusable neglect for not being able to meet the 30-day deadline. See Federal

Rule of Appellate Procedure 4(a)(5)(A).

      Under certain circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry

of judgment. The court cannot extend this deadline. See Federal Rule of Civil

Procedure 6(b)(2). Any motion under Federal Rule of Civil Procedure 60(b) must

be filed within a reasonable time, generally no more than one year after the

entry of the judgment. The court cannot extend this deadline. See Federal Rule

of Civil Procedure 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 11th day of February, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                          25
